Title: [Ferdinand Grand]: Memorandum for the American Commissioners, [before 28 August? 1778]
From: Grand, Rodolphe-Ferdinand
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


[before August 28, 1778?]
Le Congrés a authorisé ses Comissionaires a emprunter en Europe 2 millions Stl. soit 46 millions argent de france remboursable dans 10 ans a l’interret de 6 pct. tous fraix faits.
Les Comissionaires ont en consequence commence par faire imprimer pour 4 millions de promesses. Quoyqu’ils n’en ayent pas encorre fait usage ils ont tout lieu d’esperer que la bonne opinion que l’on a generalement et avec fondement de la fidelité et de la solidite de leur Pays, facilitera beaucoup cet emprunt et nuira meme à ceux que L’angleterre sera obligée d’ouvrir dans peu.
La simplicité de cet emprunt ajoute a l’economie de l’interret celle des fraix, et son utilité pour nos manufactures doit non seulement le favoriser mais meme le proteger puisqu’il pourroit etre utille au Gouvernement de s’en charger et de proffiter des moyens qu’il a de faire usage de ces promesses pour les faire gouter du public de sorte que sans paroitre, c’est a dire sans faire usage de son credit, le Gouvernement peut se procurer des ressources utiles par la d’autant que si les arrangements que le Congres a pris ont lieu, il n’aura besoin que de la plus petite partie de cet emprunt, et le surplus seroit une jouissance pour l’administration qui pendant cet Intervalle menageroit ses moyens directs et seroit en effet le moyen le plus heureux et le plus sur de retablir la confiance et de la porter à son plus haut degré que de ne point faire paroitre d’emprunt pendant que les autres puissances font à qui mieux mieux. Il suffiroit pour cella que les Comissionaires ameriquains fussent asseurés de trouver au tresor royal les secours necessaires au fur et mesure de leurs besoins sans etre dispensés de travailler come si de rien n’etoit au debouché de leurs promesses dans l’Etranger surtout et que les fonds qui en proviendroyent fussent versés au tresor Royal.
